            Case 6:20-cv-00570-SB    Document 154     Filed 01/21/21   Page 1 of 8




Juan C. Chavez, OSB #136428
Brittney Plesser, OSB #154030
Franz Bruggemeier, OSB #163533
Alex Meggitt, OSB #174131
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503-944-2270
Facsimile: 971-275-1839

David F. Sugerman, OSB # 862984
Nadia Dahab, OSB # 125630
Sugerman Law Office
707 SW Washington St Ste 600
Portland OR 97205
Tel: 503-228-6474
Facsimile: 503-228-2556


        Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                   EUGENE DIVISION

PAUL MANEY; GARY CLIFT; GEORGE                  Case No. 6:20-cv-00570-SB
NULPH; THERON HALL; DAVID HART;
MICAH RHODES; and SHERYL LYNN
SUBLET, individually, on behalf of a class of
other similarly situated,                       PLAINTIFFS’ MOTION FOR
                                                PROVISIONAL CLASS CERTIFICATION,
Plaintiffs,                                     APPOINTMENT OF CLASS
                                                REPRESENTATIVES, AND
       v.                                       APPOINTMENT OF CLASS COUNSEL
                                                (VACCINE CLASS)
STATE OF OREGON; KATE BROWN,
COLETTE PETERS; HEIDI STEWARD; MIKE ORAL ARGUMENT REQUESTED
GOWER; MARK NOOTH; ROB PERSSON;
KEN JESKE; and PATRICK ALLEN,


Defendants.




1 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
         Case 6:20-cv-00570-SB           Document 154        Filed 01/21/21      Page 2 of 8




                              LOCAL RULE 7-1 CERTIFICATION
        As required by LR 7-1, counsel for plaintiffs and defendants conferred through a series of

phone calls and emails on these motions, and they are largely unopposed. Defendants do not

oppose the motions, except for one important detail. As well, the parties agree that Defendants’

position on this motion does not affect defendants’ ability to contest future class certification

motions directed at other classes.

        As to the point of disagreement: The parties disagree on the scope of the class that this

Court should certify. Plaintiffs seek class certification of a class consisting of all adults in

custody who have not been offered a COVID-19 vaccination. Defendants assert that the class

should be limited to medically vulnerable and elderly adults in custody.

                                              MOTION

    Plaintiffs respectfully move for an order:

    1. Provisionally certifying the following class: All adults in custody housed at Oregon

        Department of Corrections facilities (ODOC) who have not been offered COVID-19

        vaccinations. FRCP 23(b)(2);

    2. Appointing Plaintiffs Theron Hall, and Sheyl Lynn Sublet as class representatives; and

    3. Appointing Plaintiffs’ counsel appearing in this case as class counsel.

The motion is supported by the following memorandum in support of provisional class

certification.

                                         MEMORANDUM

        The surge in COVID-19 infections continues to build in Oregon prisons. So, too, does the

death toll. Yet the State has chosen to dole out vaccinations in a priority scheme that ignores the

stark situation.


2 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
           Case 6:20-cv-00570-SB          Document 154       Filed 01/21/21      Page 3 of 8




          When the State first announced vaccine priorities, virtually all adults in custody were

placed in the “1B” category. But no date has been established for the beginning of vaccination.

Yet, on January 15, 2021, Defendant Governor Brown announced that teachers, school

employees, and adults over the age of 65 could begin receiving vaccinations on February 8,

2021. 1

          In the meantime, as of January 14, 2021, the State has started vaccination of corrections

officers and attorneys who represent adults in custody. As well, Plaintiffs understand that a small

number of medically vulnerable adults in custody—approximately 1300—received early

vaccinations. While it is laudable to protect these populations, the Eighth Amendment does not

allow this continuing depravation of life-saving medical care.

          Plaintiffs seek class-wide injunctive relief requiring vaccinations of all adults in custody

starting at the earliest date that teachers or elderly Oregonians receive vaccinations. To ensure

that such relief addresses all adults in custody, plaintiffs seek provisional certification of a class

for injunctive relief. 2 Provisional class certification is appropriate under FRCP 23(b)(2). 3




1
        Governor Brown initially announced that seniors and school employees would receive
vaccinations starting on January 23, but that date was delayed due to a lack of available vaccine.
Oregon to start COVID-19 vaccinations of teachers Jan. 25, seniors 65+ to wait to Feb. 8
https://www.oregonlive.com/news/2021/01/oregon-to-start-covid-19-vaccinations-of-teachers-
jan-25-seniors-65-to-wait-to-feb-8.html
2
        Concurrently with this motion, Plaintiffs also have filed an unopposed motion for leave to
file a Third Amended Complaint and a motion for class-wide preliminary injunction injunctive
relief.
3
        Class actions may be maintained under FRCP 23(b)(2) when, “the party opposing the
class has acted or refused to act on grounds that apply generally to the class, so that final
injunctive relief or corresponding declaratory relief is appropriate respecting the class as a
whole….”

3 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
          Case 6:20-cv-00570-SB         Document 154        Filed 01/21/21      Page 4 of 8




    1.   Provisional class actions

         Provisional class actions may be certified under Rule 23(b)(2). To qualify, a proposed

class must meet the prerequisites set forth in Rule 23(a) and must otherwise be maintainable

under Rule 23(b)(2). Meyer v. Portfolio Recovery Assoc., LLC, 707 F.3d 1036, 1041-43 (9th Cir.

2012), cert. den., 569 U.S. 985 (2013) (so holding and affirming provisional class certification

for injunctive relief under Rule 23(b)(2)); accord Al Otro Lado v. Wolf, 952 F.3d 999, 1005 n.4

(9th Cir. 2020) (confirming propriety of provisional class certification in a case involving

preliminary injunction of federal immigration policy).

         Injunctive relief claims for conditions of confinement relating to COVID-19 are properly

certified as provisional class actions. The rule allows provisional class certification at the

preliminary injunction stage. Meyer, 707 F.3d at 1043; Mays v. Dart, 453 F. Supp. 3d 1074,

1085-86 (N.D. Ill. 2020) (certifying provisional class challenging conditions of pretrial

confinement under the Fourteenth Amendment).

    2.   The proposed class for provisional certification

         In their Third Amended Complaint, Plaintiffs seek certification of three different classes.

At this time, Plaintiffs seek certification of only the Vaccine Class, which consists of all persons

housed in ODOC facilities who have not yet been offered COVID-19 vaccinations. Given the

urgent need for relief, Plaintiffs presently seek provisional class certification of the Vaccine

Class. They will separately file a motion to certify the Damages Class. 4

    3.   Prerequisites of FRCP 23(a)

         As set forth in Rule 23(a), the proposed class must meet the following prerequisites:


4
        As noted in the conferral section, Defendants’ agreement to certification of the proposed
Vaccination Class is conditioned on their ability to fully contest the future motion relating to
certification of a damages class.
4 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
         Case 6:20-cv-00570-SB           Document 154      Filed 01/21/21      Page 5 of 8




       (1) the class is so numerous that joinder of all members is impracticable;

       (2) there are questions of law or fact common to the class;

       (3) the claims or defenses of the representative parties are typical of the claims or

            defenses of the class; and

       (4) the representative parties will fairly and adequately protect the interests of the class.

These prerequisites ensure that the named plaintiffs are appropriate representatives of the class

whose claims they wish to litigate. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011).

Trial courts must probe behind the pleadings to ensure that the plaintiffs have established

compliance with the rule. Id. at 350-51 (further citations omitted).

       a.      The proposed class is sufficiently numerous.

       According to ODOC, there were 12,989 adults in custody as of November 2020, with

average monthly intakes of 331 and releases of 417 during 2020. 5 There is no fixed number on

how many class members are required to meet the standard of numerosity; the general rule,

however, is that a class of 40 or more suffices to meet the numerosity standard. Giles v. St.

Charles Health Sys., Inc., 294 F.R.D. 585, 590 (D. Or. 2013). ODOC’s data concludes this issue.

The proposed class is sufficiently numerous.

       b.      There are questions of law or fact common to the class.

       Under Rule 23(a)(2), one or more common questions of fact or law must be shared by the

proposed representatives and members of the class. In Wal-Mart v. Dukes, the Supreme Court

clarified that the commonality requirement means more than the language of the rule. 564 U.S. at

349-50. Plaintiffs must demonstrate that they suffered the same injury and, further, that a class

action can generate common answers that drive resolution of the litigation. Id. (citations


5
      https://www.oregon.gov/doc/Documents/agency-quick-facts.pdf.
5 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
           Case 6:20-cv-00570-SB        Document 154        Filed 01/21/21     Page 6 of 8




omitted). Commonality is established where, as here, there is a common core of shared legal or

factual issues. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998).

       In this case, the State Defendants, including Defendants Brown and Allen, set the policies

and schedules for COVID-19 vaccination. By scheduling teachers and seniors ahead of adults in

custody, Defendants have created a series of common questions, including:

       •    Whether and to what extent the Eighth Amendment requires priority vaccination of
            adults in custody?
       •    Given limited supplies, what priority should be given to adults in custody?
       •    How does the COVID-19 infection rate of adults in custody impact the priority to be
            given?
       •    How does the COVID-19 death rate of adults in custody impact the priority to be
            given?

       c.      The claims or defenses of the representative parties are typical of the claims
               or defenses of the class.

       Typicality requires that the claims of the representative parties be typical of those of

members of the class. The commonality and typicality requirements tend to merge. Gen.

Telephone Co. v. Falcon, 457 U.S. 147, 157 & n.13 (1982). Together, commonality and

typicality ensure that the named plaintiffs’ claims and the class claims are so interrelated that

class members’ interests will be fairly protected by the representatives. Id. at n.13. To ensure

typicality, Plaintiffs limited the list of proposed class representatives of the Vaccine Class.

Plaintiffs who received early vaccinations or who no longer are in ODOC custody only have a

tangential connection to the relief sought by the Vaccine Class and, to ensure typicality, should

not be appointed as representatives of the Vaccine Class. Plaintiffs who are still living and still in

ODOC custody desperately need vaccination. Their claims are typical of those of the class.




6 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
         Case 6:20-cv-00570-SB          Document 154        Filed 01/21/21      Page 7 of 8




       d.      The representative parties will fairly and adequately protect the interests of
               the class.

       Adequacy of representation is a two-part inquiry. First, the proposed class representatives

cannot have conflicts of interest with the proposed class. Second, class counsel must be adequate

to the task of handing the case. Giles, 294 F.R.D. at 59.

       The proposed representatives of the Vaccine Class have no conflicts of interest with

members of the class. All want and need prompt vaccination, and all are legally entitled to it.

       Class counsel is adequate. Lead counsel has decades of experience in class action

litigation. As well, class counsel has substantial experience in civil rights litigation, including

prison healthcare and conditions issues. See Declaration of David F. Sugerman in Support of

Motion to Certify Vaccine Class.

 4.    A class may be maintained under FRCP 23(b)(2).

       Plaintiffs have established the prerequisites of a class action under FRCP 23(a). They

must also satisfy the requirements of FRCP 23(b). The proposed Vaccine Class is governed by

FRCP 23(b)(2), which permits certification where “the party opposing the class has acted or

refused to act on grounds that apply generally to the class, such that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.” Classes certified

under Rule 23(b)(2) include classes that seek preliminary injunctive relief, as long as final

injunctive relief would be appropriate. Meyer, 707 F.3d at 1043. In this case, Plaintiffs seek an

injunction and preliminary injunctive relief to ensure that adults in custody are vaccinated

promptly. The class is properly certified under FRCP 23(b)(2).

 5.    The parties dispute the proper class definition.

       As noted, the sole issue in dispute is the definition of the class to be certified. Plaintiffs

assert that the proper class includes all adults in ODOC custody. Defendants assert that the
7 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
           Case 6:20-cv-00570-SB         Document 154       Filed 01/21/21     Page 8 of 8




proper class is limited only to medically vulnerable or elderly adults in custody. To a certain

extent, this issue is bound up with the merits of the accompanying motion seeking emergency

relief.

          That said, Defendants’ position is at odds with the established legal standards and

evidence in the record. There is no dispute that COVID-19 is a serious medical condition that

threatens the health of all adults in custody. While older and medically vulnerable adults may be

at higher risk of death, the Eighth Amendment does not allow the distinctions that Defendants

appear to draw basic medical care required by the Eighth Amendment is not rationed based upon

the risk of death.

                                           CONCLUSION

          The Court should grant the motion for class certification and provisionally certify the

Vaccine Class, appoint Plaintiffs Hall and Sublet as class representatives, and appoint Plaintiffs’

counsel as class counsel. Doing so will ensure that the class gets the benefit of and is bound by

the Court’s rulings on the requested injunctive relief.

Dated this 21st day of January, 2021.

                                                               /s/ David F. Sugerman        _
                                                               David F. Sugerman, OSB #862984
                                                               Of Attorneys for Plaintiffs




8 – PLAINTIFFS’ MOTION FOR PROVISIONAL CLASS CERTIFICATION OF PROPOSED
VACCINE CLASS
